Citation Nr: 1312218	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, stepson


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  It was remanded by the Board in April 2011 and March 2012 to enable the Veteran to have a hearing before a Veteran's Law Judge.  The hearing was held in January 2013, and the Veteran and his stepson provided testimony thereat.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his January 2013 hearing, the Veteran testified that he injured his back in service when he fell off an Armored Personnel Carrier onto his back.  He testified that he sought treatment at the time of the incident.  Thereafter, he had intermittent back pain.  He did not seek treatment for back pain in service because seeking medical treatment was discouraged by his supervisors.  Service treatment records document a fall from an Armored Personnel Carrier in June 1963, but do not mention a back injury.  They do document an injury to the Veteran's right hip at that time.

The Veteran submitted multiple letters from his doctor.  In a Febraury 2011 letter Veteran's doctor opined that the Veteran had multiple injuries from the in-service fall, which caused an altered gait.  The altered gait led to progressive degeneration of the Veteran's spine in his low back, which was exacerbated by his inability to exercise due to his injuries.  The Veteran's doctor opined that it was more likely than not that the Veteran's in service fall contributed at least in part to his back problems.  In a June 2012 letter the same physician opined that the in service fall and hip injury more likely than not contributed to the Veteran's back problems.  The doctor explained that this may have been due to prolonged alteration of the Veteran's walking mechanisms and inability to maintain good back hygiene.  

In the April 2011 remand, a VA examiner was asked to comment on the opinion of the Veteran's private physician dated in February 2011, which was essentially the same as his later opinion.  After reading the opinion in August 2011, the examiner said only that it "did not seem to add anything to my examination and to the comments I have already made after clinical examination."  The examiner did not address the contentions of the Veteran's physician that the left hip injury in service caused an altered gait which led to the Veteran's current back problems.  The Veteran has a right to compliance with remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, it was noted at the time of the VA examination in June 2011 that the Veteran had a limp and that his gait was antalgic to the left side.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who performed the June 2011 examination and August 2011 addendum, or a similarly situated examiner, and request that he specifically address the contention of the Veteran's physician that an altered gait as a result of the Veteran's left hip injury or any other injury from his fall caused or contributed to his current back problems.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current back disorder is due to compensating for the in service hip injury.  A complete rationale should be provided by the examiner in his report.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if applicable, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


